Docket No. 101697.


                              IN THE
                      SUPREME COURT
                                  OF
                 THE STATE OF ILLINOIS

                   __________________________

         J.S.A. et al., Appellants, v. M.H. et al., Appellees.

                   Opinion filed February 1, 2007.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Kilbride, Garman, Karmeier,
and Burke concurred in the judgment and opinion.
   Justice Fitzgerald took no part in the decision.



                              OPINION

    Plaintiff, J.S.A., filed an action in the circuit court of Will County
to establish a parent and child relationship with W.T.H. pursuant to
the Illinois Parentage Act of 1984 (Parentage Act) (750 ILCS 45/1 et
seq. (West 1998)). Thereafter, the mother of W.T.H., M.H., and her
husband, W.C.H., filed a petition to adopt W.T.H. pursuant to the
Adoption Act (750 ILCS 50/1 et seq. (West 1998)). Both actions
proceeded in the circuit court, with M.H. and W.C.H. ultimately filing
an interlocutory appeal of certain orders entered by the trial court. The
appellate court dismissed the appeal on the basis that it lacked
jurisdiction to hear the action. 361 Ill. App. 3d 745. The appellate
court held that because J.S.A. failed to register with the Putative
Father Registry (750 ILCS 50/12.1 (West 1998)), he was therefore
barred from maintaining his parentage action. As a result, the appellate
court declared all orders entered in the parentage action void ab initio.
For the reasons that follow, we vacate the judgment of the appellate
court and remand this cause to that court for further proceedings
consistent with this opinion.

                           BACKGROUND
    As an initial matter, we note that this case has had a tortuous
seven-year litigation history. Because the instant appeal is limited to
reviewing the appellate court’s ruling that it lacked jurisdiction to hear
an interlocutory appeal of certain orders entered by the circuit court,
we recount only those facts here which are pertinent to the issues
raised in the matter before us.
    J.S.A. and M.H. are attorneys who shared office space together.
From 1993 to 1998, J.S.A. and M.H. engaged in an extramarital
sexual affair while each was married to other individuals. A male child,
W.T.H., was born to M.H. during this affair on January 26, 1996.
M.H.’s husband, W.C.H., was listed as W.T.H.’s father on the child’s
birth certificate. However, in February 1999, after the affair between
J.S.A. and M.H. ended, the parties–at the urging of J.S.A.–agreed to
perform a deoxyribonucleic acid (DNA) “self-test” to determine
W.T.H.’s paternity. The results of this test allegedly established that
J.S.A. was the child’s biological father. Thereafter, in July 1999, M.H.
told her husband, W.C.H., about her affair with J.S.A. and the
possibility that J.S.A. was W.T.H.’s father. W.C.H. continued to raise
W.T.H. as his own son, and M.H. and W.C.H. remain married.
    On September 9, 1999, J.S.A. filed a petition in the circuit court
of Will County to determine the existence of a father-child relationship
with W.T.H. This petition was filed pursuant to the Parentage Act
(750 ILCS 45/1 et seq. (West 1998)) and named M.H. as the
respondent. In his petition, J.S.A. alleged that he was the biological
father of W.T.H.
    Approximately six weeks later, on October 20, 1999, M.H. and
her husband, W.C.H., filed in the circuit court of Will County a
“Petition to Adopt Related Child” pursuant to the Adoption Act (750
ILCS 50/1 et seq. (West 1998)) and named J.S.A. and the minor child,
W.T.H., as respondents. The adoption petition alleged that M.H.’s

                                   -2-
husband, W.C.H., is not only the biological father of W.T.H., but that
W.C.H. is also the presumed father of W.T.H. because W.C.H. and
M.H. were married at the time of the child’s birth. In addition, the
adoption petition alleged that J.S.A. was an “unfit person within the
meaning of the Illinois Adoption Act” because, inter alia, he
“evidence[d] his intent to forgo his parental rights, as manifested by
his failure *** [t]o commence legal proceedings to establish his
paternity under the Illinois Parentage Act of 1984.”
     In addition to filing the adoption petition, the marital couple also
filed on that same date a petition to terminate the parental rights of
J.S.A. The petition alleged that J.S.A. is an “unfit parent and his
parental rights should be terminated” because, inter alia, he did not
commence legal proceedings to establish his paternity of W.T.H.
     On November 1, 1999, J.S.A. filed in the circuit court a pleading
styled “Motion to Stay Adoption Proceedings Pending Determination
of Paternity.” In his motion, J.S.A. referenced the February 1999
DNA test and attached a lab report which allegedly disclosed that
J.S.A. had a 99.93% probability of being the biological father of
W.T.H. J.S.A. asked in his motion that a “determination of the
paternity of the child *** take place prior to any proceedings in the
adoption case in light of the fact that the paternity of the child is the
threshold question in the adoption.” Accordingly, J.S.A. requested
that the adoption proceedings be stayed pending the court’s ruling on
whether the parties would be ordered to take DNA tests to determine
the paternity of the child.
     Also on November 1, 1999, M.H. and W.C.H. filed a motion to
strike J.S.A.’s motion to stay the adoption proceedings. This motion
attacked J.S.A.’s statements with respect to the prior DNA testing in
February 1999, contending that the allegations made in J.S.A.’s
motion and the attached lab report were “a blatant attempt *** to
introduce inadmissible evidence, and thereby prejudice the court, ***
[as J.S.A.] is well aware that there exists no documentation of the
chain of custody of the blood or tissue samples, nor the requisite
affidavit or certification necessary to establish the chain of custody
concerning the alleged blood tests.”
     On November 15, 1999, J.S.A. filed with the circuit court a
motion to strike and dismiss the petition to terminate his parental
rights. This motion, brought pursuant to section 2–615 of the Code of

                                  -3-
Civil Procedure (735 ILCS 5/2–615 (West 1998)), alleged that the
petition to terminate his parental rights filed by the marital couple was
inconsistent with their previously filed “Petition to Adopt Related
Child” and, therefore, should be dismissed. Specifically, J.S.A. noted
in his motion that the petition to terminate his parental rights was
“premature and inconsistent,” as it stated that he was an “unfit parent
and his parental rights should be terminated” despite the fact that there
had not yet been any judicial determination that J.S.A. was, in fact, the
biological father of the child. J.S.A. requested that the court either
dismiss the petition to terminate his parental rights or at least stay
proceedings on that petition pending a determination by the court with
respect to whether J.S.A. is the natural father of W.T.H.
     Also on November 15, 1999, J.S.A. additionally filed a motion to
strike and dismiss the adoption action filed by the marital couple. This
motion, which was brought pursuant to sections 2–603 and 2–615 of
the Code of Civil Procedure (735 ILCS 5/2–603, 2–615 (West
1998)), alleged that the adoption petition was flawed not only in that
it pled two separate causes of action in one count, but also that the
statements pled were “completely and entirely inconsistent” to the
extent that the document stated that it was a “petition to adopt a
related child,” but also stated that W.C.H. is the child’s biological
father. J.S.A. argued that if W.C.H. were indeed W.T.H.’s biological
father, then there would be no need for W.C.H. to file a petition to
adopt his own child.
     In turn, on February 9, 2000, M.H. and W.C.H. filed a motion in
the circuit court pursuant to section 2–619 of the Code of Civil
Procedure (735 ILCS 5/2–619 (West 1998)) not only to dismiss
J.S.A.’s parentage action, but also to dismiss J.S.A. as a party to the
adoption proceedings. The marital couple argued that J.S.A.’s failure
to comply with the Putative Father Registry provisions contained in
section 12.1 of the Adoption Act (750 ILCS 50/12.1 (West 1998))
barred him from maintaining any action to assert any interest in
W.T.H., either through the adoption or the parentage action. The
marital couple concluded their dismissal motion by contending that
because J.S.A. was statutorily barred from bringing any action to
assert any interest in the child, he therefore lacked standing to file any
motion concerning the paternity of W.T.H. or the validity of the
adoption petition.

                                   -4-
     On June 7, 2000, the circuit court entered an order in which it
ruled on the various motions filed by the parties. All motions filed by
J.S.A. were denied. The circuit court, however, granted M.H. and
W.C.H.’s motion to dismiss J.S.A. as a party to the adoption
proceeding based on his failure to register with the Putative Father
Registry. Finally, the circuit court denied M.H. and W.C.H.’s motion
to dismiss J.S.A.’s parentage action, thereby allowing that action to
proceed forward.
     Thereafter, on June 20, 2000, the circuit court entered an order
staying the adoption proceedings pending the outcome of the
parentage action. In addition, the court stated in this order that it was
taking J.S.A.’s motion to reconsider and vacate its June 7, 2000, order
under advisement. According to the record before us, however, it
appears that the circuit court never made a subsequent ruling on
J.S.A.’s motion to reconsider and vacate the June 7 order.
     As J.S.A.’s parentage action proceeded forward, the marital
couple filed a motion to hold a hearing to determine whether it was in
the best interests of the child, W.T.H., to proceed with the parentage
litigation and to order DNA testing. The circuit court granted this
motion and held a best-interests hearing. It appears from the record
that the best-interests proceedings were conducted on a periodic basis
over the span of a year, with both parties testifying and calling
witnesses, including several experts. On November 21, 2001, the
circuit court issued oral findings of fact and conclusions of law with
respect to its best-interests determination. The court found that the
best interests of the child were served by denying J.S.A.’s request for
DNA testing and dismissing his parentage action in its entirety. On
December 7, 2001, the court entered a written order which adopted
its November 21 oral findings and conclusions and dismissed J.S.A.’s
parentage petition with prejudice. On January 4, 2002, the circuit
court entered an order nunc pro tunc to amend the December 7, 2001,
order to include language pursuant to Supreme Court Rule 304(a)
(210 Ill. 2d R. 304(a)) to allow an interlocutory appeal.
     J.S.A. appealed the circuit court’s decision, arguing that the circuit
court exceeded its authority under the Parentage Act by ordering a
best-interests hearing prior to conducting DNA testing. On review, the
appellate court agreed with J.S.A. and held that the circuit court erred
in holding a best-interests hearing as a prerequisite to ordering DNA

                                   -5-
testing in an action filed pursuant to the Parentage Act. J.S.A. v. M.H.,
343 Ill. App. 3d 217 (2003) (hereinafter, J.S.A. I). In its decision, the
appellate court noted that section 11(a) of the Parentage Act
mandates that “[a]s soon as practicable, the court *** may, and upon
the request of a party shall, order or direct the mother, child and
alleged father to submit to [DNA] tests to determine inherited
characteristics.” 750 ILCS 45/11(a) (West 1998). The appellate court
held that because the statute contains the mandatory word “shall,” the
circuit court was required to order DNA testing upon the request of
J.S.A., and it possessed no inherent authority to deviate from the
statutory requirement and order a best-interests hearing prior to
allowing DNA testing to proceed. J.S.A. I, 343 Ill. App. 3d at 222.
Accordingly, the appellate court determined that the circuit court
erred in dismissing J.S.A.’s parentage petition, and remanded the
cause to the circuit court for further proceedings consistent with its
opinion.
    The mandate from the parties’ first appeal in J.S.A. I issued in
February 2004. It appears from the record that the adoption case was
reassigned to the original trial court judge so that he could rule on
J.S.A.’s still-pending motion to reconsider and vacate the June 7,
2000, order which dismissed J.S.A. from the adoption action. As
stated, it appears from the record that no such ruling was issued by
that judge.
    With respect to the parentage action, it appears that upon remand
that cause was assigned to the presiding judge. On March 18, 2004,
the circuit court ordered that J.S.A., M.H. and W.T.H. submit to
DNA testing. The next month, M.H. and W.C.H. filed a verified
petition to enjoin performance of DNA testing until the resolution of
the adoption action. Thereafter, on May 4, 2004, the parentage and
adoption cases were reassigned to one judge, and on May 11, 2004,
that judge consolidated both cases for all purposes other than trial.
Thereafter, M.H. and W.C.H. filed, inter alia, a motion requesting the
circuit court to sever the parentage and adoption cases. On June 7,
2004, the circuit court denied the marital couple’s petition for
injunctive relief. Subsequently, J.S.A. filed a motion requesting that
M.H.’s husband W.C.H. also be required to submit to DNA testing
pursuant to Supreme Court Rule 215 (166 Ill. 2d R. 215). In
response, the marital couple filed a motion to dismiss J.S.A.’s request

                                  -6-
for Rule 215 discovery. This motion was denied by the circuit court
on June 25, 2004. Subsequently, on August 24, 2004, the circuit court
denied the marital couple’s motion to sever the adoption and
parentage cases, ordered that the previously entered stay in the
adoption case remain in effect pending the results of the DNA test,
and ordered the parties to submit to DNA testing on September 9,
2004.
     M.H. and W.C.H. filed a notice of interlocutory appeal with the
appellate court on September 2, 2004. This appeal involved review of
the following rulings rendered by the circuit court: the circuit court’s
denial of M.H. and W.C.H.’s motion to enjoin DNA testing; the
circuit court’s denial of their motion to dismiss J.S.A.’s motion for
Rule 215 discovery; and the circuit court’s denial of their motion to
sever the parentage and adoption actions and to lift the stay in the
adoption case. During the pendency of this appeal, however, the
circuit court proceeded forward on J.S.A.’s parentage action. In an
order dated April 28, 2005, the circuit court entered a finding in the
parentage action that J.S.A. is the biological father of W.T.H.
     On October 28, 2005, the appellate court filed a published
decision in which it dismissed M.H. and W.C.H.’s appeal for lack of
jurisdiction. 361 Ill. App. 3d 745 (hereinafter, J.S.A. II). The appellate
court determined that it lacked jurisdiction to consider the appeal
based on the failure of J.S.A. to register with the Putative Father
Registry prior to filing his parentage action. First, the appellate court
noted that, pursuant to the Putative Father Registry provisions
contained within section 12.1 of the Adoption Act, a putative father
is required to register no later than 30 days after the birth of the child.
750 ILCS 50/12.1(b) (West 1998). The appellate court further
observed that under the Putative Father Registry provisions, a putative
father who fails to timely register in accordance with the statute is
generally barred from thereafter bringing or maintaining any action to
assert any interest in the child. 750 ILCS 50/12.1(g) (West 1998). The
appellate court then found that, in the matter at bar, it was undisputed
that J.S.A. never registered with the Putative Father Registry and that
J.S.A. did not offer any evidence excepting him from making a timely
registration. According to the appellate panel, because J.S.A. did not
comply with the Putative Father Registry provisions, the “plain
language of the statute prohibits J.S.A. from intervening in the

                                   -7-
adoption action and from initiating the parentage action.” 361 Ill.
App. 3d at 749.
    The appellate court also rejected J.S.A.’s argument that section
8(a)(1) of the Parentage Act (750 ILCS 45/8(a)(1) (West 1998))
provides a 20-year statute of limitation within which he may petition
to establish a parent-child relationship. The appellate court, reading
section 8(a)(1) of the Parentage Act “in tandem” with the Putative
Father Registry provisions contained within section 12.1 of the
Adoption Act, concluded that the statutes “require that a putative
father first satisfy the Registry requirement in order to initiate a
parentage petition.” 361 Ill. App. 3d at 749. Based upon this reading
of the relevant statutory provisions, the appellate court determined
that “[b]ecause J.S.A.’s failure to satisfy the Registry requirement
barred him from pursuing a parentage petition, all orders entered in
the parentage proceeding are void ab initio, including the order
declaring J.S.A. the child’s biological father and this court’s opinion
previously issued in the parentage action.” 361 Ill. App. 3d at 749.
    This court granted J.S.A.’s petition for leave to appeal. 177 Ill. 2d
R. 315(a). We subsequently allowed the Illinois Attorney General and
the Department of Healthcare and Family Services to intervene as
appellants in this case.

                              ANALYSIS
    At the outset, we note that this cause has been unduly complicated
by the fact that the parties have engaged in an extraordinary amount
of litigation in the circuit and the appellate courts, with much of it
being contradictory, inconsistent and incoherent. By filing his
parentage petition, J.S.A. apparently set in motion an onslaught of
legal maneuvering that has resulted in the filing of internally
inconsistent pleadings, as well as the filing of pleadings that are at
odds with each other. For example, after J.S.A. filed his action to
declare a father-child relationship in the circuit court in September
1999, six weeks later the marital couple filed a “Petition to Adopt
Related Child” in which they named J.S.A. as a respondent and in
which it was alleged that “plaintiff, [M.H.], is the biological mother of
the child sought to be adopted herein” and that her husband, W.C.H.,
“is the biological father of the child sought to be adopted herein.”


                                  -8-
These statements, alone, give us pause, as it is highly unusual for two
persons alleging that they are the “biological parents” of a child and
who have never lost rights to that child to file a legal proceeding to
adopt their own natural child.
     Nevertheless, after stating that W.C.H. is the “biological father”
of the child, the marital couple thereafter make the following
inconsistent allegation in the adoption petition: “Further, [W.C.H.] is
presumed to be the natural father of [W.T.H.], inasmuch as [the
marital couple] are and have been married to each other *** and that
irrespective of whether or not he is the biological father of the minor
child sought to be adopted, he is in fact the psychological, apparent
and/or equitable father of said child.” Later in the adoption petition,
the marital couple allege that J.S.A. is an “unfit” person to have
W.T.H. because, inter alia, J.S.A. “evidence[d] his intent to forgo his
parental rights, as manifested by his failure *** [t]o commence legal
proceedings to establish his paternity under the Illinois Parentage Act
of 1984.” Again, we note that the marital couple allege that J.S.A. had
not “commenced” legal proceedings under the Parentage Act even
though he had filed a parentage action six weeks prior to the filing of
their adoption petition. We also question why M.H. and W.C.H.
alleged in their adoption action that J.S.A. was “unfit” and showed an
“intent to forgo his parental rights” when no judicial determination
had been made that J.S.A. was, in fact, the biological father of
W.T.H., and in light of the fact that they maintained the position that
it was W.C.H.–and not J.S.A.–who was the biological father of
W.T.H.
     Other pleadings filed in this cause evince similar infirmities. For
example, on the same day that M.H. and W.C.H. filed their adoption
action, they also filed a petition to terminate the parental rights of
J.S.A. to the minor child. In this pleading, they characterize J.S.A. as
an “unfit parent,” doing so, again, despite the fact that no legal
determination had been rendered that J.S.A was the biological father
of W.T.H.. In addition, the marital couple requested that the court
“terminate” J.S.A.’s “parental rights,” even though the circuit court
had not declared that J.S.A. had any parental rights to W.T.H. in the
first instance. We further note that the petition to terminate J.S.A.’s
parental rights is inconsistent with the marital couple’s petition to
adopt W.T.H. because, as stated, in the adoption petition M.H. and

                                  -9-
W.C.H. claim to be the sole biological parents of W.T.H., while in the
termination petition, they claim that J.S.A. has “parental rights” which
must be “terminated.”
     These are only a few examples of the tumultuous litigation history
we have discovered as a result of our examination of the record in this
cause. We highlight these instances because we are seriously troubled
by the course of the litigation in this matter. Since this matter is being
remanded, we take this opportunity to note, in general, that the trial
court possesses the inherent authority to control its own docket and
the course of litigation, including the authority to prevent undue
delays in the disposition of cases caused by abuses of the litigation
process. See Sander v. Dow Chemical Co., 166 Ill. 2d 48, 66 (1995);
Bejda v. SGL Industries, Inc., 82 Ill. 2d 322, 328 (1980). We are not
unmindful that this case concerns the future of a young child, where
the specter of delay is especially troublesome.
     We now turn to the merits of the instant cause. The issue
presented by this appeal is a narrow one: whether the appellate court
erred in holding that it lacked jurisdiction to hear an interlocutory
appeal in this case and subsequently vacating all orders previously
entered by the circuit court in the parentage action as being “void ab
initio” because J.S.A. sought to establish a parent-child relationship
pursuant to the provisions of the Parentage Act without first
registering as a putative father within 30 days of the child’s birth
pursuant to the Putative Father Registry provisions contained in the
Adoption Act. The resolution of the question raised in the instant
appeal requires us to interpret the relevant statutory provisions found
within the Parentage Act and the Adoption Act. Because the
construction of a statute is a question of law, we review the merits of
this cause de novo. Wisniewski v. Kownacki, 221 Ill. 2d 453, 460
(2006).
     The applicable rules of analysis are familiar. It is well settled that
in construing the meaning of a statute, the primary objective of this
court is to ascertain and give effect to the intent of the legislature.
Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493,
503-04 (2000). All other rules of statutory construction are
subordinate to this cardinal principle. People ex rel. Sherman v.
Cryns, 203 Ill. 2d 264, 279 (2003). In determining the intent of the
General Assembly, we begin by examining the language of the statute,

                                   -10-
which is the most reliable indicator of the legislature’s objectives in
enacting a particular law. Yang v. City of Chicago, 195 Ill. 2d 96, 103
(2001). The statutory language must be afforded its plain and ordinary
meaning (In re Detention of Lieberman, 201 Ill. 2d 300, 308 (2002)),
and, where the language is clear and unambiguous, we must apply the
statute without resort to further aids of statutory construction. In re
D.S., 217 Ill. 2d 306, 313 (2005). We will not depart from the plain
language of a statute by reading into it exceptions, limitations or
conditions that conflict with the express legislative intent. Petersen v.
Wallach, 198 Ill. 2d 439, 446 (2002). In construing a statute, we
presume that the General Assembly, in enacting legislation, did not
intend absurdity, inconvenience or injustice. Burger v. Lutheran
General Hospital, 198 Ill. 2d 21, 40 (2001).
     One of the fundamental principles of statutory construction is to
view all provisions of an enactment as a whole. In re Donald A.G.,
221 Ill. 2d 234, 246 (2006). Accordingly, words and phrases must be
interpreted in light of other relevant provisions of the statute and must
not be construed in isolation. Michigan Avenue National Bank, 191
Ill. 2d at 504. We clarify, however, that where–as in the instant
cause–there are two separate statutory enactments to be construed,
this rule of construction does not mean that the provisions of the two
separate enactments are to be construed together as a whole. To the
contrary, we must construe each enactment separately, and only view
the provisions within each enactment as a whole. Therefore, in the
matter at bar, we will separately construe each of the relevant
statutory enactments. First, we will construe the provisions of the
Parentage Act (750 ILCS 45/1 et seq. (West 1998)) as a whole.
Thereafter, we will construe the Putative Father Registry provisions.
We note that the Putative Father Registry is not an enactment unto
itself but, rather, is wholly contained within section 12.1 of the
Adoption Act (750 ILCS 50/1 et seq. (West 1998)). Accordingly, we
will construe the provisions of the Adoption Act as a whole. We will
then consider the interplay between these two statutory enactments.
     In enacting the Parentage Act, the General Assembly established
a “statutory mechanism that serves to legally establish parent and child
relationships in Illinois.” In re Estate of Poole, 207 Ill. 2d 393, 404
(2003). In section 1.1 of the Parentage Act, the General Assembly
declares that the purpose of this statutory enactment is to further the

                                  -11-
public policy of Illinois to “recognize[ ] the right of every child to the
physical, mental, emotional and monetary support of his or her parents
under this Act.” 750 ILCS 45/1.1 (West 1998); see also In re
Parentage of John M., 212 Ill. 2d 253, 263 (2004). The provisions of
the Parentage Act underscore that the importance of parentage hinges
upon the rights and responsibilities that are attendant to the parent and
child relationship. As such, the Parentage Act defines the term “parent
and child relationship” as “the legal relationship existing between a
child and his natural or adoptive parents incident to which the law
confers or imposes rights, privileges, duties and obligations.” 750
ILCS 45/2 (West 1998).
    The Parentage Act provides that “[t]he parent and child
relationship *** extends equally to every child and to every parent,
regardless of the marital status of the parents.” 750 ILCS 45/3 (West
1998). Accordingly, under the Parentage Act, a father-child
relationship may be established in a number of ways: by presumption
(750 ILCS 45/5(a) (West 1998)), by consent (750 ILCS 45/6 (West
1998)), or by judicial determination (750 ILCS 45/7 (West 1998)); In
re Parentage of John M., 212 Ill. 2d at 263. Pertinent to the matter
before us, section 5(a)(1) of the Parentage Act provides that a man is
presumed to be the natural father of a child if “he and the child’s
natural mother are or have been married to each other, even though
the marriage is or could be declared invalid, and the child is born or
conceived during such marriage.” 750 ILCS 45/5(a)(1) (West 1998).
The statute further provides, however, that this presumption is not
conclusive and may be rebutted by clear and convincing evidence. 750
ILCS 45/5(b) (West 1998). Section 7(a) of the Parentage Act
expressly provides that a man alleging that he is the father of a child
has standing to bring an action to establish his relationship with that
child, even if another man is already presumed to be the child’s father
pursuant to section 5(a) of the Act. 750 ILCS 45/7(a) (West 1998)
(“An action to determine the existence of the father and child
relationship, whether or not such a relationship is already presumed
under Section 5 of this Act, may be brought by *** a man ***
alleging himself to be the father of the child or expected child”). The
Parentage Act allows a putative father to establish his parentage of a
child up until the child attains the age of 20. 750 ILCS 45/8(a)(1)
(West 2000) (“An action brought by *** a party alleging that he ***

                                  -12-
is the child’s natural parent *** shall be barred if brought later than 2
years after the child reaches the age of majority”).
     The Parentage Act also sets forth the procedure for establishing
a father-child relationship. The statute provides that a man has a right
to request DNA testing to determine if he is the biological father of
the child, and that the circuit court must order the parties to submit to
testing upon the man’s request. 750 ILCS 45/11(a) (West 1998) (“As
soon as practicable, the court *** may, and upon request of a party
shall, order or direct the mother, child and alleged father to submit to
deoxyribonucleic acid (DNA) tests to determine inherited
characteristics”). The Parentage Act further provides that “[i]f any
party refuses to submit to the tests, the court may resolve the question
of paternity against that party or enforce its order if the rights of
others and the interests of justice so require.” 750 ILCS 45/11(a)
(West 1998). If the results of the genetic testing ordered pursuant to
this section show that the presumed father is not the child’s biological
father, the presumption in section 5 of the Act is rebutted. 750 ILCS
45/11(g) (West 1998). However, even though DNA testing may
establish the man’s paternity of the child, this does not mean that the
biological father will be automatically granted parental rights to the
child. Rather, any parental rights of the biological father, such as the
right to have visitation with, or custody of, the child will only be
granted upon a showing that such a grant is in the best interests of the
child. Section 14(a)(1) of the Parentage Act provides that any decision
regarding custody and visitation of the child “shall [be] determine[d]
in accordance with the relevant factors set forth in the Illinois
Marriage and Dissolution of Marriage Act [750 ILCS 5/101 et seq.]
and any other applicable law of Illinois, to guide the court in a finding
in the best interests of the child.” 750 ILCS 45/14(a)(1) (West 1998).
     We now turn to a review of the provisions contained within the
Putative Father Registry enactment. Section 12.1 of the Adoption Act
created the Putative Father Registry, which is maintained by the
Department of Children and Family Services. 750 ILCS 50/12.1 (West
1998). As stated, the Putative Father Registry does not stand alone;
rather, all of the requirements of the Putative Father Registry are
contained within section 12.1 of the Adoption Act and are to be read
in that context. The General Assembly has explicitly declared that the
purpose of the Putative Father Registry is to “determin[e] the identity

                                  -13-
and location of a putative father of a minor child who is, or is
expected to be, the subject of an adoption proceeding, in order to
provide notice of such proceeding to the putative father.” 750 ILCS
50/12.1 (West 1998). Subsection (b) of section 12.1 allows a putative
father to register before the birth of the child, but mandates that he
“shall register no later than 30 days after the birth of the child.” 750
ILCS 50/12.1(b) (West 1998). Subsection (g) of that provision further
provides:
             “Except as provided in subsections (b) or (c) of Section 8
        of th[e] [Adoption] Act, a putative father who fails to register
        with the Putative Father Registry as provided in this Section
        is barred from thereafter bringing or maintaining any action to
        assert any interest in the child, unless he proves by clear and
        convincing evidence that:
                 (1) it was not possible for him to register within the
             period of time specified in subsection (b) of this Section;
             and
                 (2) his failure to register was through no fault of his
             own; and
                 (3) he registered within 10 days after it became
             possible for him to file.
             A lack of knowledge of the pregnancy or birth is not an
        acceptable reason for failure to register.” 750 ILCS 50/12.1(g)
        (West 1998).
    In turn, section 8(b) of the Adoption Act sets forth the conditions
under which a father may provide or withhold consent for the
adoption. If the father was married to the mother on or within 300
days prior to the date of the child’s birth he has a right to provide or
withhold consent. 750 ILCS 50/8(b)(1)(B)(i) (West 1998). In
addition, if he is “the father of the child under a judgment for
adoption, an order of parentage, or an acknowledgment of parentage
or paternity pursuant to subsection (a) of Section 5 of the Illinois
Parentage Act of 1984” he may provide or withhold consent to the
adoption. 750 ILCS 50/8(b)(1)(B)(ii) (West 1998). Further, a father
may provide or withhold consent to the adoption if he has “timely
registered with [the] Putative Father Registry, as provided in section
12.1 of th[e] [Adoption] Act, and prior to the expiration of 30 days

                                 -14-
from the date of such registration, commenced legal proceedings to
establish paternity under the Illinois Parentage Act of 1984 or under
the law of the jurisdiction of the child’s birth.” 750 ILCS
50/8(b)(1)(B)(vii) (West 1998). Section 8(b) additionally provides
differing standards with respect to whether the child sought to be
adopted is more or less than six months of age when placed with the
adoptive parents. If the child sought to be adopted is less than six
months old when placed with the adoptive parents, fathers who
establish that they satisfy one of the following criteria must be notified
of any adoption and be provided with the legal right to provide or
withhold consent: during the first 30 days after the birth of the child,
he openly lived with the mother and/or child and held himself out to
be the child’s father (750 ILCS 50/8(b)(1)(B)(iii) (West 1998)); or the
father made a good-faith effort to pay birth expenses and child support
before the child was 30 days old (750 ILCS 50/8(b)(1)(B)(iv) (West
1998)). If the child was more than six months old when placed with
the adoptive parents, then the father must meet one of the following
categories to retain his right to provide or withhold consent to the
adoption: he maintained contact with the child, as shown by the
payment of child support, and he engages in monthly visitation or
regular communication with the child or the child’s legal custodian
(750 ILCS 50/8(b)(1)(B)(v) (West 1998)); or, during six months of
the one-year period immediately preceding the child’s placement for
adoption, he openly lived with the child and held himself out to be the
child’s father. 750 ILCS 50/8(b)(1)(B)(vi) (West 1998).
    In the case at bar, J.S.A., relying upon the statutory right granted
him under section 7(a) of the Parentage Act (750 ILCS 45/7(a) (West
1998)), filed a petition in the circuit court of Will County on
September 9, 1999, seeking a judicial determination of his paternity of
W.T.H, who was approximately 3½ years of age at that time. The
language of the Parentage Act is clear and unambiguous. The
Parentage Act allows a putative father such as J.S.A. to establish the
parentage of a child up until the child attains 20 years of age. 750
ILCS 45/8(a)(1) (West 1998). It is uncontroverted that J.S.A. filed his
petition to determine a father-child relationship with W.T.H. within
the statute of limitation contained in section 8(a)(1) of the Parentage
Act. In addition, the provisions contained within section 7(a) of the
Parentage Act (750 ILCS 45/7(a) (West 1998)) are clear and

                                  -15-
unambiguous that there is no bar against a man–such as J.S.A.–to
prevent him from alleging that he is the father of a child even if
another man is already presumed to be the child’s father pursuant to
section 5(a) of the Parentage Act. See 750 ILCS 45/5(a) (West 1998).
Indeed, section 5(b) of the Parentage Act (750 ILCS 45/5(b) (West
1998)) provides that a presumption arising under section 5(a) is not
conclusive and may be rebutted by clear and convincing
evidence–evidence such as DNA test results establishing that another
man is, in fact, the child’s biological father. See 750 ILCS 45/11(g)
(West 1998). Finally, the language of the Parentage Act is clear and
unambiguous that once a man seeking to establish a father-child
relationship files a petition to determine parentage pursuant to the
Parentage Act and requests DNA testing, the circuit court must order
that such tests be performed. 750 ILCS 45/11(a) (West 1998).
Accordingly, we find that J.S.A. filed a valid petition to determine a
father-child relationship under the Parentage Act.
     However, M.H. and W.C.H. in their brief to this court–and the
appellate court in its opinion below–assert that in the case before us
it is improper to read the provisions of the Parentage Act in isolation.
To the contrary, they assert that the Parentage Act provisions must be
read in conjunction with the Putative Father Registry requirements
contained within section 12.1 of the Adoption Act (750 ILCS 50/12.1
(West 1998)). Based upon their interpretation of the interplay between
the provisions contained within these two separate statutes, M.H. and
W.C.H. contend that the appellate court properly determined that it
lacked jurisdiction to consider their appeal–and appropriately vacated
all orders in the past seven years in the parentage action as void ab
initio–because J.S.A. failed to file with the Putative Father Registry.
We reject these contentions.
     Looking, as we must, to the plain language of both the Parentage
Act and the Putative Father Registry provisions, we begin by
observing that the General Assembly specifically set forth separate and
unique public policy purposes for each enactment. With respect to the
Parentage Act, the legislature stated that the public policy purpose of
that statute is to further the “right of every child to the physical,
mental, emotional and monetary support of his or her parents under
this Act.” 750 ILCS 45/1.1 (West 1998). In other words, in enacting
the Parentage Act the General Assembly intended to establish a

                                 -16-
statutory scheme whereby a court determines who is the parent of the
child in the eyes of the law, which, in turn, implicates the rights and
responsibilities of that person vis-a-vis the child with respect to
physical, emotional and financial support. To further this important
objective, the Parentage Act contains a long-term statute of limitation,
which allows a man to institute parentage proceedings until the child
reaches 20 years of age. 750 ILCS 45/8(a)(1) (West 1998).
    In contrast, the legislature has explicitly stated that the purpose of
the Putative Father Registry is to “determin[e] the identity and
location of a putative father of a minor child who is, or is expected to
be, the subject of an adoption proceeding, in order to provide notice
of such proceeding to the putative father.” 750 ILCS 50/12.1 (West
1998). The Putative Father Registry provisions contain a short-term
window for registration (750 ILCS 50/12.1(b) (West 1998)), and the
plain language of the Registry provisions state that they apply only in
those instances where an adoption is pending, or where it is expected
that there will be an adoption. The Putative Father Registry provisions
purport “only to ensure that a putative father, who registers promptly,
that is, within the time limits specified in the statute, is notified of
adoption proceedings so that he can assert his parental rights while
those proceedings are pending.” (Emphasis omitted.) In re Petition to
Adopt O.J.M., 293 Ill. App. 3d 49, 57 (1997). The registration
requirement thereby “avoids the injection of uncertainty and instability
into the adoption process” and promotes the finality and stability of
adoptions. In re Petition to Adopt O.J.M., 293 Ill. App. 3d at 57.
    The plain meaning of the language employed by the General
Assembly in each enactment could not be clearer: each statute has a
specific and distinct purpose which does not generally overlap with
the other, and each applies in different factual situations. We find that
not only are the specific facts which trigger the application of the
Putative Father Registry provisions nonexistent in the matter before
us, but also that the specific purpose of the Putative Father Registry
is not furthered by requiring J.S.A. to comply with its provisions. The
case before us does not present a situation where, in direct response
to a pending, bona fide adoption action, a putative father is attempting
to establish parentage in an effort to bring himself within section
8(b)(1)(B) of the Adoption Act (750 ILCS 50/8(b)(1)(B) (West
1998)), which provides that an order of parentage allows him the right


                                  -17-
to withhold consent to the adoption. Such a situation injects into the
adoption proceedings the exact type of uncertainty, instability and
threat to finality intended to be eliminated by the provisions of the
Putative Father Registry. Instead, the factual situation in the instant
cause presents the exact opposite of that situation.
     The record in the instant appeal establishes that J.S.A. was the
first party to initiate judicial proceedings in the circuit court of Will
County by filing a petition to establish a father-child relationship with
W.T.H. under the Parentage Act. It was only after J.S.A. filed his
paternity action under the Parentage Act that M.H. and W.C.H.
commenced adoption proceedings with respect to W.T.H.–apparently
doing so in direct response to J.S.A.’s earlier parentage petition. Thus,
at the time that J.S.A. filed his parentage petition, no action for the
adoption of W.T.H. was pending in the circuit court. Further, no
reasonable argument can be raised that J.S.A. would “expect” that
M.H. and W.C.H. would file an adoption action with respect to
W.T.H., as M.H. is the natural mother of the child and as W.C.H.
took the position–even in the adoption petition itself–that he was the
child’s biological father. Accordingly, the factual situation present
here does not trigger the requirements of the Putative Father Registry,
because W.T.H. was neither the subject of a pending adoption
proceeding nor expected to be the subject of such a proceeding at the
time J.S.A. filed his parentage action. See 750 ILCS 50/12.1 (West
1998).
     In addition, the purposes of neither statute would be furthered by
imposing such a requirement here. In the matter before us, J.S.A.
petitioned the court to establish parentage and, in response, the
marital couple attempted to thwart his parentage action by instituting
adoption proceedings six weeks later for a child that they had in their
custody for nearly four years. Imposing the requirement that J.S.A.
was mandated to comply with the provisions of the Putative Father
Registry as a prerequisite to filing his parentage action under these
facts would certainly not further either statute’s objectives, especially
that of the Putative Father Registry to provide notice of adoption
proceedings to the putative father. As stated, in this case the adoption
proceedings were instituted in response to J.S.A.’s parentage petition,




                                  -18-
and there was no question that all parties were aware of J.S.A.’s
identity and his contention that he is the biological father of W.T.H.1
     In sum, the plain language of both the Parentage Act and the
Putative Father Registry provides no indication that the Putative
Father Registry provisions were intended by the General Assembly to
apply to filings under the Parentage Act when there is no adoption
action pending or contemplated at the time a parentage petition is
filed. Although our decision is based upon the plain language of the
statute, we observe that our conclusion is consistent with the
legislative history of the Putative Father Registry. The Putative Father
Registry found its genesis in the aftermath of this court’s decision in
In re Petition of Doe, 159 Ill. 2d 347 (1994), commonly known as the
“Baby Richard” case. The Putative Father Registry provisions were
included as part of House Bill 2424, which was enacted as Public Act
88–950 on July 3, 1994–only 17 days after this court’s decision in
Doe. Pub. Act 88–550, eff. July 3, 1994; see also In re Petition to
Adopt O.J.M., 293 Ill. App. 3d at 54-55 (discussing the history of the
Putative Father Registry requirements and that the statute was enacted
in response to the “Baby Richard” decision); S. Bostick, The Baby
Richard Law: Changes to the Illinois Adoption Act, 82 Ill. B.J. 654
(1994) (same).
     The legislative debates on House Bill 2424 reinforce the notion
that the main objectives of the Putative Father Registry are to provide
timely notice to a putative father in adoption proceedings and to avoid
uncertainty and ensure finality in those actions. In one example,

   1
    We note that in their written submission to this court, M.H. and W.C.H.
rely upon the appellate court’s decision in In re Petition to Adopt O.J.M.,
293 Ill. App. 3d 49 (1997), to support their argument that a putative father’s
failure to comply with the provisions of the Putative Father Registry prevents
him from pursuing a parentage action. O.J.M., however, is factually
distinguishable from the matter before us. Although the court in O.J.M. held
that the failure of the putative father to register barred him from proceeding
in the parentage action, in that case an adoption petition had previously been
filed and was pending at the time the putative father filed his parentage
petition. Therefore, in that case, it appears that the putative father instituted
the parentage action with the intent to gain standing as a party in the
adoption proceedings–precisely the type of situation meant to be addressed
by the provisions of the Putative Father Registry.

                                     -19-
Representative Dart explained the purpose of the enactment as
follows:
         “[T]he thrust of the Bill *** what its attempting to do is to put
         some type of ... some finality and some type of predictability
         into our adoption laws as they exist right now. As the ‘Baby
         Richard’ case [has] highlighted to many people, there are
         some major problems here. *** The provisions here set up a
         registry, a registry for parents so that a biological father does
         not have to worry about the fact that he might run into some
         type of problem or disagreement with the biological mother
         [because] [he] will have the opportunity to sign on to a
         registry so that his rights will be ensured.” 88th Ill. Gen.
         Assem., House Proceedings, June 30, 1994, at 105
         (statements of Representative Dart).
     Representative Wojcik also spoke in support of the bill and
described its purpose as follows:
         “What this does is give protection to both the biological
         parents and the adopt[ive] parents. It is not jeopardizing either
         group. What its doing is having accountability for who the
         father is and [his] identity. So that in the long run, the child
         who is adopted is not going to be taken out of its protective
         home and put in a strange home. *** It’s the beginning to stop
         some of the problems that we are looking at [in] adoptions.
         We do not want to hinder the process, we do not want to hurt
         the biological parents. But I think it’s a protection mechanism
         for both parties ***.” 88th Ill. Gen. Assem., House
         Proceedings, June 30, 1994, at 115 (statements of
         Representative Wojcik).
     These brief examples from the legislative debates underscore that
by enacting the Putative Father Registry requirements, there is every
indication that the General Assembly intended to change the law of
adoption, and no indication whatsoever that the intent was to change
the law of parentage and create a new prerequisite to the institution
of a parentage action where no adoption action is pending or expected
at the time of the filing of the parentage petition. Although a man’s
failure to register with the Putative Father Registry within 30 days of
a child’s birth has significant consequences if that child is the subject
of an adoption, such failure does not otherwise affect a man’s ability

                                  -20-
to establish parentage under the Parentage Act. We further note that
the General Assembly did not amend the Parentage Act when it
amended the Adoption Act by adding the Putative Father Registry
provisions. This further indicates that by enacting the Putative Father
Registry provisions the legislature intended to change the law of
adoption.
    Accordingly, we hold, under the specific facts of this case, that the
ruling of the appellate court below–that a man must first satisfy the
requirements set forth in the Putative Father Registry provisions of the
Adoption Act in order to initiate an action to establish a parent-child
relationship under the Parentage Act where no adoption is pending or
contemplated–is contrary to the stated legislative purpose of both the
Parentage Act and the Putative Father Registry provisions, to the plain
language of the statutes, and to the sound social policy set forth in
each enactment. We know of no rule of statutory construction that
allows a court to declare that the legislature did not mean what the
plain language of a statute imports. In re Estate of Poole, 207 Ill. 2d
at 402. There is simply no indication in the plain language of either the
Putative Father Registry provisions or the Parentage Act that the
General Assembly intended under the facts presented in this appeal for
the Putative Father Registry provisions in the Adoption Act to limit
the provisions contained within the Parentage Act.
    Indeed, if we were to hold otherwise and adopt the arguments
advanced at bar by M.H. and W.C.H.–and if we were to take those
arguments to their logical conclusion–no biological father could ever
bring a petition to establish a father-child relationship if he failed to
register with the Putative Father Registry within 30 days of the child’s
birth. Indeed, M.H. and W.C.H. would have us require that every
unwed father register with DCFS under the Putative Father Registry,
even if that man would have no reason to believe those requirements
would apply to his circumstances. We find that such an interpretation
would frustrate the intent of the General Assembly in enacting the
Parentage Act, and would create absurd results which could not have
been intended by the legislature when it enacted the Putative Father
Registry. It is axiomatic that, in construing a statute, we presume that
the General Assembly did not intend absurdity, inconvenience or
injustice in enacting the statute. Burger, 198 Ill. 2d at 40.



                                  -21-
     In sum, we hold that the appellate court below erred in
determining, under the specific facts presented in the instant cause,
that “a putative father [must] first satisfy the [Putative Father]
Registry requirement in order to initiate a parentage petition.” 361 Ill.
App. 3d at 749. Based upon its flawed reading of the relevant statutes,
the appellate court not only incorrectly determined that it lacked
jurisdiction to hear the interlocutory appeal filed by M.H. and W.C.H.,
but also erred in holding that it was compelled to find that all orders
entered by the circuit court in the seven-year history of J.S.A.’s
parentage action were “void ab initio,” including the circuit court’s
order of April 28, 2005, which found J.S.A. to be the biological father
of W.T.H., as well as the appellate court’s prior published decision in
J.S.A. I. J.S.A. II, 361 Ill. App. 3d at 749. We have repeatedly
admonished that in declaring a prior order to be void, a court must be
mindful that it is setting aside a final judgment based upon a collateral
attack, and “ ‘ “[b]ecause of the disastrous consequences which follow
when orders and judgments are allowed to be collaterally attacked,
orders should be characterized as void only when no other alternative
is possible.” ’ ” Ford Motor Credit Co. v. Sperry, 214 Ill. 2d 371, 380
(2005), quoting Belleville Toyota, Inc. v. Toyota Motor Sales, U.S.A.,
Inc., 199 Ill. 2d 325, 341 (2002), quoting In re Marriage of Vernon,
253 Ill. App. 3d 783, 788 (1993). We repeat this caution once again
to our lower courts with today’s opinion.
     As a final matter, we note that M.H. and W.C.H. argue in their
written submission to this court that once a declaration of paternity
occurs as a result of DNA testing ordered pursuant to the Parentage
Act, the very fact that the parentage petitioner is now legally
recognized as the child’s father will adversely affect and disrupt the
life of the child, as the man in all likelihood will want to be involved
in the child’s life as his “father.” We find that this argument misses the
mark. As we have recently explained, the right of a biological father
to establish paternity to a child born to a marriage does not also mean
that the legal rights flowing from the parent and child relationship are
automatically conferred. In re Parentage of John M., 212 Ill. 2d at
264-65. As stated, the Parentage Act specifically provides in section
14(a)(1) that decisions regarding the involvement of the biological
father in the life of the child are to be governed solely by what is in the
child’s best interests. 750 ILCS 45/14(a)(1) (West 1998) (decisions
regarding custody and visitation “shall [be] determine[d] in

                                   -22-
accordance with the relevant factors set forth in the Illinois Marriage
and Dissolution of Marriage Act [750 ILCS 5/101 et seq.] and any
other applicable law of Illinois, to guide the court in a finding in the
best interests of the child”); In re Parentage of John M., 212 Ill. 2d at
265. Accordingly, “even though paternity may be established upon the
filing of a petition pursuant to section 7(a), any parental rights of the
biological father, such as the right to have custody of, or visitation
with, the child, shall not be granted unless it is in the child’s best
interest.” In re Parentage of John M., 212 Ill. 2d at 269-73.
     Therefore, under this statutory scheme, subsequent to the circuit
court’s declaration of paternity that court is required to conduct a
best-interests hearing to determine whether, and to what extent, the
natural father may exercise any rights with respect to the child. At
such time, both parties may introduce evidence either in support of, or
in opposition to, the natural father being granted parental rights to his
biological child.

                            CONCLUSION
     For the foregoing reasons, we vacate the judgment of the appellate
court. We remand this cause to the appellate court for that court’s
consideration of the issues raised in the interlocutory appeal filed by
M.H. and W.C.H. with the appellate court on September 2, 2004. We
make clear that our decision today has the effect of reinstating all
previous rulings in the circuit court which were declared to be void ab
initio by the appellate court in J.S.A. II. In addition, our decision
today also reinstates the appellate court’s decision in J.S.A. I. The
appellate court may take judicial notice that there have been various
orders entered in the circuit court during the pendency of the appeal,
and, as a result, some of the issues in this appeal may be moot. This,
however, does not prevent the appellate court from considering the
appeal in the first instance.

                                   Appellate court judgment vacated;
                                                     cause remanded.

   JUSTICE FITZGERALD took no part in the consideration or
decision of this case.

                                  -23-